 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPurnell's Pride, Inc. and Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO, Local P-1224. Case 26-CA-6869September 11, 1980SUPPLEMENTAL DECISION ANDORDEROn January 11, 1978, the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled proceeding, granting GeneralCounsel's Motion for Summary Judgment and find-ing that Respondent violated Section 8(a)(5) and(1) of the National Labor Relations Act, as amend-ed, by refusing to bargain with Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, Local P-1224 (herein called theUnion), as the certified collective-bargaining repre-sentative in a unit composed of production andmaintenance employees.2The Board ordered Re-spondent to cease and desist therefrom and to bar-gain in good faith with the Union. Thereafter, theBoard filed a petition for enforcement of saidOrder with the United States Court of Appeals forthe Fifth Circuit.On January 15, 1980, a panel of the court of ap-peals issued its decision,3declining to enforce theBoard's Order to bargain and remanding the caseto the Board for further proceedings for reasonsfully set forth below.The Board accepted the remand and advised theparties that they could file statements of position.Thereafter, Respondent and the Union filed state-ments of position.i 234 NLRB 197.2 On April 18, 1977, the Regional Director for Region 26 issued a De-cision and Direction of Election in Case 26-RC 5479 and found the fol-lowing unit to be appropriate:All production employees employed at the Employer's poultry proc-essing plant on Straus Street in Tupelo, Mississippi, including all un-loaders, loaders, killers, eviscerators, cutters and packers, and allgeneral maintenance employees employed by the Employer at itsTupelo, Mississippi, facilities; excluding all office clerical employees,local and over-the-road truckdrivers, hatchery employees, commer-cial egg processing employees, feed mill and by-products plant em-ployees, dry warehouse employees, refrigerated warehouse employ-ees, breeder farm employees, live haul department employees and su-pervisors as defined in the ActOn April 29, 1977, Respondent filed a request for review of said Decisionand Direction of Election with the Board, which was denied by theBoard by telegraphic order on May 12, 1977Thereafter, an election was held on May 13, 1977, among the employ-ees in the above unit, which was won by the Union. On May 20, 1977,Respondent filed timely objections. On June 24, 1977, the Regional Di-rector, after an investigation, issued a Supplemental Decision and Certifi-cation of Representative overruling Respondent's objections and certify-ing the Union as the collective-bargaining representative of the employ-ees in the above unit. On July 7, 1977, Respondent filed a request forreview of said Supplemental Decision, which was denied by the Boardby telegraphic order on July 28, 1977. Respondent's subsequent refusal tobargain gave rise to the instant unfair labor practice proceeding.s 609 F.2d 1153 (5th Cir. 1980).252 NLRB No. 18Respondent is a Mississippi corporation engagedin the production, processing, distribution, and saleof processed poultry and related food products.Respondent's operations consist of four divisions:(1) a production division, which raises the chickensto be processed and produces eggs for commercialsale; (2) the processing division, which kills, cleans,and packages chickens; (3) the shipping and receiv-ing department, which is responsible for distribu-tion of Respondent's products; and (4) the mainte-nance division, which is divided into two groups:general and vehicle maintenance. Respondent main-tains several facilities in and around the Tupeloarea: a hatchery, a feed mill, a processing facility, abyproducts facility, two warehouses, a commercialegg operation, and a vehicle maintenance facility.The Union filed a petition seeking to represent aunit consisting of all of Respondent's productionand maintenance employees at its processing facili-ty. Respondent contended that the only appropriateunit for purposes of collective bargaining shouldencompass the employees at all of its facilities, ex-cluding only agricultural workers.After a hearing on the issue of the scope of theappropriate unit, the Regional Director issued aDecision and Direction of Election. He found thata separate unit of production employees at theprocessing facility was appropriate, relying, interalia, on the separate location of the facility, thelack of "substantial employee interchange," thelack of a bargaining history in a broader unit, andthe fact that no other labor organization sought torepresent Respondent's employees in a broaderunit. Noting also the Board rule that a single loca-tion unit is presumptively appropriate,4the Region-al Director found that the evidence introduced byRespondent concerning centralized control of em-ployee relations and operational integration was"not sufficient to alter the separate identity of theemployees who perform their work at the poultryprocessing plant on Straus Street." In addition, theRegional Director found that Respondent's generalmaintenance employees should be included in theunit since they have common supervision, most ofthem report to the Straus Street processing facility(and perform work there as well as at Respondent'sother facilities), and they have the same job func-tions.5Finally, the Regional Director found thatthe over-the-road and local truckdrivers, the vehi-cle maintenance employees, and the "live haul"4 See, e.g., Dixie Belle Mills, Inc., 139 NLRB 629, 631 (1962).1 The record reveals that, unlike the employees at Respondent's otherfacilities, the general maintenance employees have regular contact withthe processing employees. In addition, the record indicates that Respond-ent initiated several transfers in 1976 from the processing division to gen-eral maintenance because of the employees' "knowledge of the equip-ment."110 PURNELL'S PRIDE, INC.crews lacked a sufficient community of interest tobe included in the appropriate unit.6Accordingly,he directed that an election be held in a unit of theproduction employees at the processing plant andthe general maintenance employees.Thereafter, the Board denied Respondent's re-quest for review of the Regional Director's Deci-sion and Direction of Election and an election washeld in the designated unit. The Union won thiselection and was certified by the Board. However,Respondent refused to bargain with the Union andthe complaint which gave rise to this proceedingwas filed. As noted above, the Board found thatthis refusal to bargain violated Section 8(a)(5) and(1) of the Act and ordered Respondent to bargainwith the Union. Subsequently, the Board filed a pe-tition for enforcement with the Court of Appealsfor the Fifth Circuit.In declining to enforce the Board's Order in thiscase, the court found that the Regional Director'sanalysis "indicates that the Regional Director andthe Board, which upheld his ruling, concluded thatevidence bearing on bargaining history, geographicproximity, employee interchange, and common jobfunction supported approval of the proposed unitwhile evidence concerning operational integration,common supervision, and uniformity of employeebenefits militated against the proposed unit."7Thecourt reasoned that, although factors favoring theunit appeared to the Regional Director and theBoard to "outweigh the counterfactors," the analy-sis contained in the Regional Director's decisiondid not adequately articulate the reasons why,under all of the circumstances, the factors support-ing a separate unit were sufficient to compel thisresult. In this regard, the court, inter alia, specifi-cally raised what it considered to be a failure to ar-ticulate the reasons why (1) the degree of depart-mental supervision outweighs Respondent's centrallabor policy; (2) the separate location of the proc-essing plant has such significance in view of therelative proximity of all of Respondent's facilities;(3) the uniqueness of the job functions of the proc-essing employees is significant; (4) the transfer of20 employees is "so insubstantial as to tell in favorof the unit"; and (5) the type of "product integra-tion" present in this case does not lead to the con-clusion that a larger unit is required. Finally, thecourt questioned the Regional Director's relianceon the Board's rule concerning the presumptive ap-6 The Regional Director relied, inter alia, on the fact that these em-ployees have separate supervision, there is no employee interchange, andthey have little or no contact with the employees in the unit. In addition,he found that, with respect to the truckdrivers, most are compensated"on different bases than employees engaged in production and mainte-nance functions."'609 F.2d at 1160.propriateness of a "single plant" unit. Accordingly,the court remanded the proceeding to the Board to"disclose the basis of its order"8and, as notedabove, the Board accepted the remand.For the reasons set forth below, we reaffirm ouroriginal determination, though not entirely for thereasons ascribed by the Regional Director in hisDecision and Direction of Election.Initially, we must respectfully disagree with thecourt's conclusion that the Board's presumptionthat a "single location" unit9is appropriate for col-lective-bargaining purposes "does nothing but con-fuse the inquiry."10On the contrary, we considerthis presumption to be useful in determining wheth-er employees at a single location have a sufficientlydistinct community of interest to warrant a sepa-rate unit. However, we believe the result reachedherein need not turn upon a determination of theviability of the "single location" presumption since,in our view, the record as a whole fully supportsthe Regional Director's and the Board's determina-tion without resort to this presumption. Neverthe-less, we recognize that the Regional Director, inhis Decision and Direction of Election, may havefailed to fully articulate the conclusion that a sepa-rate unit at the single location of the processingplant was appropriate despite Respondent's evi-dence concerning central labor policy and oper-ational integration. Accordingly, we shall endeavorto address the specific concerns raised by the courtin its decision.At the outset, we find that the record evidenceconcerning employee transfers and interchangestrongly supports a conclusion that the unit at issueconstitutes a separate and distinct employee group-ing. The record reveals that in 1976 approximately20 employees transferred from one department toanother in Respondent's entire operation. Thus, outof a total complement of approximately 488 em-ployees, only 4 percent of Respondent's entire em-ployees were involved in any transfers, either per-manent or temporary. More importantly, however,Respondent's personnel director, Dick Geyton, tes-tified that with the exception of three processingemployees who were transferred to maintenancebecause they were familiar with the machinery, theremainder of the transfers were at the request of8 Id. at 1161.g See, e.g., Kapok Tree Inn, Inc., 232 NLRB 702 (1977); Dixie BelleMills. Inc., 139 NLRB 629 (1962); see also Victoria Station, Inc. v.N.LR.B., 586 F.2d 672, 675 (9th Cir. 1978), enfg. 233 NLRB 33 (1977);N.L.R.B. v. Boston-Needham Industrial Cleaning Co., Inc., 526 F.2d 74, 76(Ist Cir. 1975), enfg. 216 NLRB 26 (1975). Of course, this presumptioncan be rebutted by a showing that the Employer's operation is so func-tionally intergrated that it negates any separate identity of the employeesat the single facility. See, generally, Haag Drug Company. Incorporated,169 NLRB 877 (1968).10 609 F.2d at 1161III DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe individual employees for health reasons or oth-erwise. Thus, there is no indication that Respond-ent has an administrative policy which provides forfrequent or regular transfer from one department toanother." On the contrary, Geyton testified thatemployees have no opportunity to bid for availablejobs in other departments and, although Respond-ent ostensibly maintains a companywide senioritypolicy, there was no "bumping" of employees be-tween facilities. In addition, layoffs and recalls areapparently conducted on a departmental basis.12Finally, the record is replete with testimony that,with the exception of the regular contact betweenthe processing and general maintenance employees,who also have some contact with other employees,the employees at Respondent's various locationshave little or no contact with each other.It is clear, from the nature and number of em-ployee transfers and the nearly total absence ofcontact between employees at the different loca-tions, that these factors lend strong support to afinding of a separate and distinct community of in-terest among the employees at the processing facili-ty.'3With respect to similarity of job skills and func-tions, we find that the evidence on this issue againfavors the unit found appropriate. In so doing, weprimarily rely on the fact that, although Respond-ent contends that all of its employees are generallyunskilled, its policy and practice with respect totransfer and hiring belie this assertion. As notedabove, Respondent does not permit interdepart-mental bidding for available jobs or "bumping."More importantly, Respondent's recognition of theparticular skills or knowledge possessed by at leastsome of its employees is evidenced by the fact that,according to Geyton, the only transfer initiated byRespondent involved transfers of processing em-ployees to general maintenance "because of theirknowledge of equipment that was installed withinthe last year and their mechanical ability." Thus, itappears that Respondent at least believes that someof its employees possess unique skills and are gen-erally not interchangeable. Coupled with the un-contradicted evidence that the processing andmaintenance employees perform different job func-tions from, for example, the shipping and receiving'' See United States Postal Service, 232 NLRB 556, 557 (1978).mZ Although Geyton testified that, for example, a laid-off truckdriverwould be offered an available job in another department, this is apparent-ly not Respondent's general policy, since Geyton thereafter admitted thattruckdriver vacancies had been filled by new employees without beingoffered to employees in other departments.IS In its decision, the court noted that frequent transfers and other in-terchange foster shared interests, indicate similar skills, and would makeit difficult to administer rules at a single location. In our view, the evi-dence of lack of such transfers and interchange amply demonstrates thatshared interests, common skills, and possible difficulty of rule administra-tion are wholly absent in this case.employees, the evidence concerning job skills andfunctions favors a separate unit.In addition to the above, it is uncontested thatthe employees have no collective-bargaining histo-ry in a broader unit and no union seeks to repre-sent the employees in a broader unit. Accordingly,the Regional Director correctly found that thesefactors favor the unit found appropriate. 4We next address what appears to be the heart ofRespondent's case and the major elements whichthe court found were not fully explained in the Re-gional Director's decision; namely, Respondent'scontention that its centralized control of labor rela-tions and its functional integration are such thatthey obliterate any separate identity of the process-ing and general maintenance employees andcompel a finding that only an overall unit is appro-priate. We believe that Respondent's claim in thisregard is without merit.In his Decision and Direction of Election, adopt-ed by the Board, the Regional Director found that"the centralized control of employee relations andthe product integration reflected in the recordherein are not sufficient to alter the separate identi-ty" of the processsing employees. He did not, how-ever, specifically discuss or analyze the evidencepresented with respect to these factors and, in fail-ing to do so, may have implied that this evidencesupports Respondent's position. This is clearly notthe case.The record indicates that, indeed, Respondent'sadministration of employee relations is to someextent centralized. All job applicants are inter-viewed, and new employees hired, through Re-spondent's central personnel office. There is asingle payroll and all personnel files are maintainedat the central office. Wage scales and classificationsare generally uniform throughout Respondent's op-erations, 5as are hours and fringe benefits. In addi-tion, Respondent contends that its overall labor re-lations policy is formulated by "staff level manage-ment," which consists of officers of the corporationand the department heads.The evidence further indicates, however, that asignificant measure of autonomy is granted the de-partment heads and even the lower-level supervi-sory staff within the various departments. With re-spect to raises, Respondent's personnel director,Geyton, testified that, at the beginning of eachmonth, a list of the names of those employees eligi-ble for raises is sent to each department and that14 See, e.g., Hamburg Knitting Mills Company, 239 NLRB 1231 (1978);Renzetti's Market, Inc., 238 NLRB 174 (1978).I' There is at least one exception, however. Respondent's over-the-road truckdrivers are paid by the trip rather than hourly, as are its otheremployees.112 PURNELL'S PRIDE, INC.the "increases are either granted or refused and re-turned to the personnel office." He further testifiedthat it is the "department manager and the supervi-sor" who determine whether to grant or refusethese raises, and their decision is predicated uponlength of service and their evaluation of the em-ployee's job performance.Respondent's practice concerning discharges andwork assignments is further illustrative of theautonomy vested in the various departments. Al-though all firing is ostensibly done through thecentral personnel office, Geyton testified that if aleadman in the maintenance department desires thatan employee be fired, a foremen or supervisor inthe individual department has authority to fire theemployee. Geyton stated categorically that he does"not fire employees unless they work directly forme." In addition, Geyton testified that departmentheads and other supervisors schedule productionand assign work and overtime to the employees intheir department.In our view, the evidence with respect to Re-spondent's control of employee relations demon-strates that, although its operations reflect central-ized administration in the areas of payroll, person-nel records, overall job classifications, pay scaleand benefits, substantial day-to-day authority overthe areas which most directly affect the employeesrests in the individual department heads and theirsupervisory staff. They evaluate performance andgrant raises, discipline employees, schedule workassignments and overtime, and in general substan-tially control the daily working conditions of theemployees in their department. That an employermay have a uniform starting pay rate carries littleweight in circumstances where all future advance-ment is subject to department evaluation and ap-proval. Similarly, when discipline and dischargeare administered at the departmental level, the factthat a central administration may theoretically haveauthority with respect to overall labor relationspolicy loses much of its significance. This is espe-cially true where, as here, there is no evidence ofany uniform work rules and procedures to whichthe department supervisory staff must adhere. Dis-tilled to its essence, the record shows that Re-spondent's central adminstration in large measureconsists merely of upper management's oversight ofthe entire business operation including maintenanceof a central filing system for personnel and payrollrecords in a manner not unique to any modern,multifacility enterprise.'6Moreover, while there isevidence that Respondent's employees have the'' See, e.g., Kapok Tree Inn, Inc., 232 NLRB 702, 703-704 (1977). Seealso N.LR.B. v. Fidelity Maintenance & Construction Company, Inc., 424F.2d 707 (5th Cir 1970).same general pay scale and share the same fringebenefits, such facts alone are insufficient to negatethe separate and distinct community of interest in-dicated by the day-to-day authority over labor re-lations exercised by the department supervisorystaffs. 17Finally, the evidence concerning central adminis-tration of Respondent's overall operation with re-spect to wages, benefits, and classifications is not,in any event, determinative on the issue of whethera separate community of interest exists among agiven group of employees. In Renzetti's Market,Inc.,'8we held that:...the Employer's centralized administrationis not, in our view, the primary factor whichwe must consider in determining whether theemployees working at [one location] enjoy acommunity of interest separate and distinctfrom the employees at [another]. Rather, whatis most relevant is whether or not the employ-ees at the sought [location] perform their day-to-day work under the immediate supervisionof one who is involved in rating their perform-ance and in affecting their job status and whois personally involved with the daily matterswhich make up their grievances and routineproblems. It is in this framework that we ex-amine community of interest, for the day-to-day problems and concerns among the em-ployees at one location may not necessarily beshared by employees who are separately super-vised at another location.'9We conclude that the authority of the supervi-sory staff at Respondent's processing facility toassign work, evaluate job performance, grantraises, discharge employees, and otherwise exercisesubstantial control over the day-to-day workingconditions of the employees under them supportsthe finding that the employees in the unit found ap-propriate have a community of interest separateand distinct from that of their colleagues at Re-spondent's other locations. Accordingly, we be-lieve that the evidence of ostensible central controlof employee relations by Respondent is insufficientto require a broader unit than the one found appro-priate.As far as the operational integration of Respond-ent's business is concerned, the record reveals thatits operations do not evidence the kind of integra-tion which would compel an overall unit. It is truethat Respondent's operations appear almost totally7 See, e.g., Allegheny Pepsi-Cola Borling Company, 223 NLRB 45(1976).ta 238 NLRB 174 (1978).Ma Idat 175; see also Kapok Tree Inn, Inc.. supra.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDself-sustaining, since Respondent itself producesand hatches eggs, produces feed for the chickens atits own byproducts plant, slaughters and processesthe poultry, and distributes the finished product forsale.20However, the fact that Respondent does notresort to outside entities for the "raw materials"necessary to produce its finished product carrieslittle weight absent evidence that its operation re-quires such close coordination of the tasks of em-ployees in its various departments that there existshighly centralized control over production and per-sonnel matters and extensive employee contactgiving rise to a community of interest among all ofits employees.21In the present case, Respondent offered little evi-dence either of a high degree of operational cen-tralization or of close coordination of employeetasks necessitating extensive employee contact.Geyton testified that Respondent's production man-ager schedules a poultry "kill" 2 weeks in ad-vance.22The warehouse manager in turn schedulesthe processing facility operation by notifying theplant of the number of chickens to be killed andprocessed on a particular day. Since Respondenttries to maintain a certain inventory level of proc-essed poultry, the number of chickens processeddepends on inventory needs.When a kill is scheduled, the "live haul" crewsreport the prior evening to the processing facility.They are transported to the farms where the chick-ens are raised and load the chickens onto trucks.23The chickens are then transported to the process-ing facility for slaughter and preparation the nextday.24After these functions are completed, thepackaged poultry is again transported by truck toRespondent's warehouse for ultimate distribution tocustomers.The foregoing evidence indicates that, while Re-spondent must necessarily coordinate its "live20 In addition, Respondent produces "table eggs" in its commercialegg department.21 In Westrom, Inc., 230 NLRB 1159 (1977), the Board noted thatmodern production techniques and transportation make it possible tohave some degree of product integration between separate facilities andyet "maintain a separate identity for bargaining purposes."22 Of course, prior to this stage, Respondent's breeder operation pro-duces eggs which it transports by truck to the hatchery. The hatchedchicks are transported by truck to the "breeder" farms. There the birdsare raised and given feed which has been produced by Respondent's feedmill, which is in turn supplied by the by products operation. However,there is nothing in the record to indicate that, up to the "kill" stage ofthe operation, anything other than a most basic coordination of the over-all operation is required. Moreover, Respondent admits that the employ-ees in the above departments have virtually no contact with employees inthe other departments.:2 These employees perform no work at the facility, and, since theywork at night, have no contact with the processing and general mainte-nance employees.24 The truckdrivers spend 60-75 percent of their time driving back andforth from the farms to the processing plant. Like the "live haul" crews,they have no contact with the processing employees or any of Respond-ent's other employees.haul" operation with its production and inventoryneeds, such coordination does not appear to be dif-ferent from basic production coordination in anyother business. Surely, any enterprise must arrangeto produce its product only to the extent necessaryto fill orders and maintain inventory. The only dis-tinguishing factor here is that Respondent providesits own "raw materials," a factor which we do notbelieve is substantial in a determination of integra-tion of operations.25More important, however, is the fact that, to theextent Respondent's operation may arguably bedeemed "integrated," such integration does notgive rise to the close coordination of employeetasks and extensive employee contact indigenous totruly integrated operations. Rather, as noted above,the employees in Respondent's various departmentsgenerally have little contact with employees inother departments and their work is coordinated inonly the most general sense. The only employeesthat have contact with other departments are thegeneral maintenance employees, who are includedin the certified unit, and the truckdrivers, whohave slight contact and, even then, only becausethey transport the various items being processed.In our opinion, such contact by the truckdriversalone is insufficient to "destroy the separate identi-ties of the various operations."26In view of the almost total lack of close coordi-nation of employee tasks and the lack of employeecontact, we must conclude that the record supportsthe determination that Respondent's operation isnot so integrated that the employees in the certifiedunit do not possess a separate and distinct commu-nity of interest entitling them to a separate unit forpurposes of collective bargaining.Finally, we address the issue of the geographicproximity of the various facilities, a factor whichthe Regional Director considered to favor a sepa-rate unit and a finding which was questioned bythe court. In our opinion, at the very least, thisfactor neither favors nor precludes a separate unitunder the circumstances of this case.25 In its decision, the court opined that "less weight may be assignedto the factor of integration in businesses where the work performed bysome of the 'integrated' departments could well be subcontracted orwhere the item produced by a particular department might easily be pur-chased from an outside supplier." (609 F.2d at 1157-58.) With respect tothe former, the record indicates that Respondent does in fact contract outpart of its breeding operation. As to the latter, there is no evidence thatsuch items as feed, eggs, and the like are unavailable to Respondentthrough outside sources. In any event, we do not think such evidencewould be determinative here in view of our other findings.20 Dixie Belle Mills, Inc., 139 NLRB 629, 631, fn. 3 (1962) We alsonote that, in virtually all other respects, the truckdrivers in Respondent'svarious departments do not share a community of interest with Respond-ent's other employees, including the production employees at the process-ing plant and the general maintenance employees. The same may be saidfor the "live haul" crews. See fn. 21, supra.114 PURNELL'S PRIDE, INC.Respondent's processing facility is located onStraus Street in Tupelo. In addition, Respondentoperates a hatchery, a feed mill, a commercial eggoperation, a byproduct plant, a refrigerated ware-house, and a vehicle maintenance shop. Althoughall are located in or near Tupelo,27these facilitiesare geographically separated.28The Regional Di-rector, in finding the certified unit appropriate,relied in part on the fact that the processing facilityis "geographically separated from all of the Em-ployer's remaining facilities."As noted above, the record indicates that theproduction employees at the processing facilityhave separate supervision, different job skills andfunctions, and virtually no job interchange or othercontact with employees in other departments.29Under these circumstances, we believe the fact thatthey are also geographically separated from otherdepartments adds to their separate and distinctidentity. In any event, at the very least this geo-graphical separation can do little to rebut the evi-dence of distinct community of interest absentproof that, despite a geographical separation, theemployees have sufficient contact to, as stated bythe court, "foster common concerns."30Such isnot the case here.In sum, we find that in view of the separate su-pervision, different job functions, lack of transfers,and other employee contact and interchange, cou-pled with the geographic separation of the process-27 The commercial egg facility is in neighboring Auburn28 The record does not indicate the distances between all these facili-ties, but only that the processing facility is approximately 3 miles fromthe hatchery and the two warehouses are approximately three-fourths ofa mile apart2e As noted previously, the only exception in this regard is the inter-change and contact with the general maintenance employees.30 609 F.2d at 1157. The court noted that the factor of geographicproximity must be considered in conjunction with "any other relevantfacts." We agree that geographic proximity must be weighed il relationto the factors of employee contact and interchange, job skills and func-tions, operational integration, common supervision, bargaining history,and extent of organization However, we do not consider the fact thatemployees may be in the same "labor market" relevant to a unit determi-nation. Moreover, even assuming that this factor is relevant and favors acombined unit, taken alone it is insufficient to destroy the separate com-munity of interest of the certified unit in this case.ing facility from the rest of Respondent's operation,the production employees at Respondent's process-ing facility share a sufficiently distinct and separatecommunity of interest to warrant a separate unit.We further find that general maintenance employ-ees share a sufficient community of interest withthe production employees to be included in theunit in view of their regular contact with these em-ployees,31the evidence of transfers between thesedepartments and other interchange, coupled withthe fact that this department is also located at theprocessing facility.In addition, we find that the type of central ad-ministration and operational integration evidencedby Respondent's business does not destroy the sep-arate and distinct community of interest of the em-ployees in the certified unit. Accordingly, for thereasons set forth above and in view of the absenceof any bargaining history and the fact that no labororganization seeks to represent Respondent's em-ployees in a broader unit, we reaffirm our findingthat he certified unit is an appropriate unit for pur-poses of collective bargaining.32Therefore, in view of the foregoing, we reaffirmour previous decision that, by refusing to bargainwith the Union as representative of the employeesin the certified unit, Respondent violated Section8(a)(5) and (1) of the Act.ORDERIt is hereby ordered that the Order issued by theBoard in Purnell's Pride, Inc., 234 NLRB 197(1978), be, it hereby is, reaffirmed.3 Although the general maintenance employees have some contactwith employees in some of the other departments, the majority of themare based at the processing facility.32 Since, unlike the general maintenance employees, the "live haul"crews work different hours at other locations and have virtually no con-tact with the production employees, they are properly excluded from theunit Similarly, the truckdrivers are properly excluded from the unit inview of their lack of job interchange or other contact with the processingand general maintenance employees and different method of compensa-tion, different job functions, and separate supervision. See, eg., E. HKoester Bakery Co., Inc., 136 NLRH 1006 (1962) Compare Calco Plating,242 NLRB 1364 (1979)115